Dismissed and Memorandum Opinion filed August 6, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-00-00689-CV
____________
 
STAR CONSTRUCTION SERVICES, INC., Appellant
 
V.
 
FRED SEMBERA, Appellee
 

 
On Appeal from the
113th District Court
Harris
County, Texas
Trial Court Cause
No. 97-49487
 

 
M E M O R
A N D U M O P I N I O N
This is an appeal from a judgment signed March 13, 2000.  On
December 8, 2005, this court abated the appeal because appellant petitioned for
voluntary bankruptcy in the United States Bankruptcy Court for the Southern
District of Texas, under cause number 05-94171.  See Tex. R. App. P. 8.2.  
Through the Public Access to Court Electronic Records (PACER)
system, the court has learned that the bankruptcy case was closed on November
11, 2008.  The parties failed to advise this court of the bankruptcy court
action.




On June 25, 2009, this court issued an order stating that
unless any party to the appeal filed a motion demonstrating good cause to
retain the appeal within twenty days of the date of the order, this appeal
would be dismissed for want of prosecution.  See Tex. R. App. P.
42.3(b).  No motion to retain was filed.  
Accordingly, we reinstate the appeal and order it dismissed.
 
PER CURIAM
 
Panel consists of Justices
Anderson, Guzman and Boyce.